In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                     No. 06-18-00063-CR



                              BILLY KEITH BASYE, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee



                           On Appeal from the 336th District Court
                                   Fannin County, Texas
                               Trial Court No. CR-16-25993




                        Before Morriss, C.J., Burgess and Moseley,* JJ.
                          Memorandum Opinion by Justice Moseley


________________________

*Bailey C. Moseley, Justice, Retired, Sitting by Assignment
                                         MEMORANDUM OPINION
            Billy Keith Basye appeals from his conviction of aggravated assault causing serious bodily

injury and his resulting sentence of five years’ confinement in prison. 1 Basye filed a single brief

in which he raises issues identical to those raised in his appeal in our cause number 06-18-00060-

CR. Specifically, Basye contends that the trial court erred (1) when it denied his motion for

mistrial following what he contends was an argument by the State that was calculated to comment

on his constitutional right to remain silent and (2) when it overruled his objection to the State’s

closing argument, which he contends included facts outside of the record.

            We addressed these issues in detail in our opinion of this date in Basye’s appeal in cause

number 06-18-00060-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

            We affirm the trial court’s judgment.




                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:               December 21, 2018
Date Decided:                 January 14, 2019

Do Not Publish




1
    The State’s indictment against Basye stated, in part, that on March 6, 2016,

            BILLY KEITH BASYE, Defendant, did then and there intentionally, knowingly, and recklessly
            cause serious bodily injury to Patti (Patty) Sue Medcalf by causing the motor-vehicle in which
            Rachel Roberts was driving and transporting Patti (Patty) Sue Medcalf to collide with a motor-
            vehicle being driven by the defendant, which caused Patti (Patty) Sue Medcalf serious bodily injury.

                                                             2